DETAILED ACTION

This action is in response to communications: Preliminary-Amendment filed January 12, 2022.

Claims 1-16 are pending in this case.  No claims have been newly amended.  Claim 8 has been cancelled.  No claims have been newly added.  This action is made Non-Final.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on February 28, 2021 was filed on the mailing date of the application on February 28, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting

The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1, 5, and 9 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 and 12 of co-pending Application No. 17/187,837 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the tables below.
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Present Application #17/187,844 
1
5
9
Co-pending Application #17/187,837 
1 & 12
1 & 12
1 & 12


Present Application #17/187,844 Claim 1
Co-pending Application #17/187,837 Claims 1 and 12
A method of initialising rendering at a graphics processing unit configured to perform safety-critical rendering, the method comprising:
A method of initialising rendering at a graphics processing unit configured to perform safety-critical rendering within a graphics processing system, the method comprising…(claim 1)

generating configuration data for initialising rendering of safety critical graphical data at the graphics processing unit; (claim 1)

receiving the configuration data for initialising rendering at the graphics processing unit; (claim 1)

configuring the graphics processing unit in accordance with the configuration data for initialising rendering; (claim 1)

determining whether the graphics processing unit is correctly configured in accordance with the configuration data; and determining, by a safety controller external to the graphics processing unit, that an initialisation error has occurred in response to determining that the graphics processing unit is not correctly configured in accordance with the configuration data (claim 1)

causing an instruction for initialising rendering of safety critical graphical data at the graphics processing unit, said instruction comprising a request for response from the graphics processing unit, to be written into the graphics processing unit; (claim 12)
initialising a timer, said timer being configured to expire after a time period; and
initialising a first timer, said first timer being configured to expire after a first time period; and (claim 12)
monitoring, during said time period, for the response from the graphics processing unit;
monitoring, during said first time period, for a response from the graphics processing unit; and (claim 12)
determining, by a safety controller external to the graphics processing unit, that an initialisation error has occurred if no response is received from the graphics processing unit before the timer expires.
determining, by the safety controller, that an initialisation error has occurred if no response is received from the graphics processing unit before the first timer expires. (claim 12)


Claim 1 of the present application differs from claims 1 and 12 of the co-pending application in that claim 1 of the present application is broader in scope than that of claims 1 and 12 of the co-pending application, thus encompasses that of the co-pending application.

Claim 5 of the present application is similar in scope to claim 1 of the present application, thus may be rejected under similar rationale corresponding to claims 1 and 12 of the co-pending application as outlined for claim 1 of the present application above.

Present Application #17/187,844 Claim 9
Co-pending Application #17/187,837 Claims 1 and 12
A method of initialising rendering at a graphics processing unit configured to 


generating configuration data for initialising rendering of safety critical graphical data at the graphics processing unit; (claim 1)
causing an instruction for initialising rendering of safety critical graphical data at the graphics processing unit to be provided to the graphics processing unit, said instruction comprising a request for a response from the graphics processing unit;
causing an instruction for initialising rendering of safety critical graphical data at the graphics processing unit, said instruction comprising a request for response from the graphics processing unit, to be written into the graphics processing unit; (claim 12)
initialising a timer, said timer being configured to expire after a time period; and
initialising a first timer, said first timer being configured to expire after a first time period; and (claim 12)
monitoring, during said time period, for the response from the graphics processing unit;
monitoring, during said first time period, for a response from the graphics processing unit; and (claim 12)
determining, by a safety controller external to the graphics processing unit, that an initialisation error has occurred if no response is received from the graphics processing unit before the timer expires.
determining, by the safety controller, that an initialisation error has occurred if no response is received from the graphics processing unit before the first timer expires. (claim 12)

receiving the configuration data for initialising rendering at the graphics processing unit; (claim 1)
configuring the graphics processing unit in accordance with the configuration data for initialising rendering;
configuring the graphics processing unit in accordance with the configuration data for initialising rendering; (claim 1)
determining whether the graphics processing unit is correctly configured in accordance with the configuration data,
determining whether the graphics processing unit is correctly configured in accordance with the configuration data; and (claim 1)
the instruction requesting that the graphics processing unit respond on completing said determining; and

determining, by a safety controller external to the graphics processing unit, that an initialisation error has occurred if: (i) it is determined that the graphics processing unit is not correctly configured in accordance with the configuration data; or (ii) no response is received from the graphics processing unit before the timer expires.
determining, by a safety controller external to the graphics processing unit, that an initialisation error has occurred in response to determining that the graphics processing unit is not correctly configured in accordance with the configuration data (claim 1)


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gulati et al. (US 2019/0171538) in view of Hsiong et al. (US 2019/0155678).

As to claim 1, Gulati et al. disclose a method of initialising rendering at a graphics processing unit (Figure 1, graphics processing unit (GPU) 18, further illustrated in Figures 2 and 3) configured to perform safety-critical rendering (e.g. receiving instructions including information (e.g. ASIL) indicating that the shader core 54 of the GPU 18 is for safety-critical application), the method comprising: causing an instruction for initialising rendering of safety critical graphical data at the graphics processing unit to be provided to the graphics processing unit, said instruction comprising a request for a response from the graphics processing unit ([0066] notes CPU 16 to execute application 44, [0067] notes software application 44 may include at least some of one or more instructions that cause the graphic content to be displayed or one or more instructions to cause a non-graphics task to be performed on GPU 18, [0068] notes software application 44 may issue instructions to graphics API 46, which may, in turn, translate the instructions into a format that is consumable by GPU driver 48, [0069] notes GPU driver 48 receives the instructions from the software application 44 via graphics API 46, and control the operation of the GPU 18, e.g. formulates one or more command streams, place the command streams into memory 30, and instruct GPU 18 to execute the command streams, [0081] notes compiler 66 may include information into instructions that GPU 18 is to process, the instructions to indicate whether the shader is for a safety-critical application, [0082] notes during compiling of a shader, compiler 66 may include information that indicates an automotive safety integrity level (ASIL), the ASIL defining various safety requirements, [0087] and [0088] note the information may be a functional safety (FS) flag that indicates whether the shader is for a safety-critical application, and if the FS flag is true, the flag is followed by a two-bit value, each two-bit value representing one of the four ASILs); determining, by a safety controller external to the graphics processing unit (e.g. controller 52 and/or CPU 16, where the CPU 16 is external to GPU 18, and including application 44, graphics API 46, GPU driver 48 and operating system in addition to compiler 66 executed by CPU 16), that an initialisation error (e.g. one or more of permanent faults, intermittent faults, or transient faults) has occurred (e.g. sufficient number of faults or errors were not detected to be compliant with a specific ASIL)([0100] notes permanent faults remain in existence indefinitely if no corrective action is taken, and many are residual, design, or manufacturing faults; intermittent faults appear, disappear, and reappear repeatedly; transient faults appear and disappear quickly and are not correlated with each other, [0101] notes the self-test may detect faults or errors, and controller 52 may take appropriate corrective action, [0110] notes an exemplary way of performing self-tests are by comparing known inputs 60 preselected input values that are stored in system memory 30 with generated outputs 64 as the result of operations performed by GPU 18 and local memory 20 that are also stored in system memory 30, where the controller 52 and/or CPU 16 may determine whether circuit or memory blocks of GPU 18 are operating without error when a sufficient number of faults are detected to be compliant with a safety level, e.g. a specific ASIL, [0111] notes determining whether correction was needed for a circuit or memory block of GPU 18, e.g. sufficient number of faults or errors were not detected to be compliant with a specific ASIL).

Gulati et al. differs from the invention defined in claim 1 in that Gulati et al. do not disclose “initialising a timer, said timer being configured to expire after a time period; and monitoring, during said time period, for the response from the graphics processing unit; determining, by a safety controller external to the graphics processing unit, that an initialisation error has occurred if no response is received from the graphics processing unit before the timer expires.”

Hsiong et al. disclose initialising a timer, said timer being configured to expire after a time period (Figure 2 illustrates error detectors include timeout error detector 257, where [0045] notes timeout error detector 257 may report a timeout error when one or more modules and/or tasks performed by neural network processor 210 hang or otherwise become unresponsive, e.g. timeout error detector 257 may monitor certain types of activity in neural network processor 210, and after a period of inactivity, timeout error detector 257 may determine one or more modules and/or tasks performed by neural network processor 210 is hanging and flag the error, Figure 3 further illustrates a timeout error detector 300 (e.g. timeout error detector 257) including one or more primary timers 311, 312, and 319, and one or more composite timers, such as layer timer 320 and neural network timer 330); and monitoring, during said time period, e.g. Figure 2, neural network processor 210)([0057] notes primary timers may monitor idle cycles in one or more blocks or modules of neural network processor 210, such as the elapsed time since external interface 220 has received data and/or transmitted data or the elapsed time since compute engine 240 has been active, [0059] notes layer timer 320 and/or neural network timer 330 may monitor aggregate activity in a plurality of blocks of neural network processor 210, such as concurrently monitoring the elapsed time since external interface 220 has received data and/or transmitted data or the elapsed time since compute engine 240 has been active); determining, by a safety controller external to the graphics processing unit (e.g. Figure 2, neural network controller 270), that an initialisation error has occurred if no response is received from the graphics processing unit (e.g. neural network processor 210) before the timer expires ([0058] notes the elapsed time may be determined by counting clock cycles since activity was last detected, e.g. primary timers 311, 312, and 319 may count down from a threshold number of clock cycles, and if the count reaches zero, an error is raised, [0060] notes layer timer 320 may time out when the time taken to process a layer of the neural network has exceeded a predetermined amount of time, [0061] notes neural network timer 330 may time out when the time take to process the entire neural network has exceeded a predetermined amount of time).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Gulati et al.’s system and method of performing a self-test of a graphics processing unit (GPU) to further incorporate error detectors, such as timeout error detectors, as described in Hsiong et al. for appropriately detecting and monitoring errors of the GPU to ensure proper operation of the GPU for safety-critical applications.

As to claim 2, Gulati et al. modified with Hsiong et al. disclose the safety controller (e.g. controller 52 and/or CPU 16, the CPU 16 including application 44, graphics API 46, GPU driver 48 and operating system in addition to compiler 66 executed by CPU 16) causes the graphics processing unit (e.g. GPU 18) to be reset in response to determining that the initialisation error has occurred (e.g. sufficient number of faults or errors were not detected to be compliant with a specific ASIL)(Gulati, [0100] notes controller 52 may perform the self-test for errors in the circuitry of GPU 18 or local memory 20 due to faults, which may be permanent, intermittent, and/or transient, [0101] notes the self-test may detect faults or errors, and controller 52 may take appropriate corrective action; modified with Hsiong, [0052] notes various types of errors, and when an error is encountered, e.g. a program error or timeout error, the neural network processor may be restarted immediately upon detection of the error in order to reload the program or may be rebooted immediately upon detection of the error in order to unfreeze any modules that are hanging).

As to claim 3, Gulati et al. modified with Hsiong et al. disclose the method further comprises: proceeding with rendering of safety critical graphical data (e.g. executing safety-critical application) at the graphics processing unit (e.g. GPU 18) if the response from the graphics processing unit is received by the safety controller (e.g. sufficient number of faults or errors were detected to be compliant with a specific ASIL)(Gulati, [0070] notes command streams executed by shader core 54, where [0081] notes performing self-test in response to receiving instructions indicating the shader is for a safety-critical application, thus is understood that upon performing the self-test, including determining sufficient number of faults or errors were detected to be compliant with a specific ASIL, proceeding with execution of the safety-critical application).

As to claim 4, Gulati et al. modified with Hsiong et al. disclose the time period is determined in dependence on the safety critical graphical data to be rendered (Gulati, [0081] notes self-test is performed in response to instructions indicating shader core is for a safety-critical application; modified with Hsiong, [0057] thru [0061] note the elapsed time may be determined by counting clock cycles since activity was last detected, e.g. since external interface 220 has received data and/or transmitted data or since compute engine 240 has been active).

Claims 5-7 are similar in scope to claims 1-3 above, respectively, and are therefore rejected under similar rationale.

As to claim 9, Gulati et al. disclose a method of initialising rendering at a graphics processing unit (Figure 1, graphics processing unit (GPU) 18, further illustrated in Figures 2 and 3) configured to perform safety-critical rendering (e.g. receiving instructions including information (e.g. ASIL) indicating that the shader core 54 of the GPU 18 is for safety-critical application), the method comprising: generating (e.g. via components of the central processing unit (CPU) 16 including application 44, graphics API 46, GPU driver 48 and operating system in addition to compiler 66 executed by CPU 16) configuration data (e.g. one or more command streams comprising instructions and/or information that indicates an automotive safety integrity level (ASIL) as well as known inputs 60 (e.g. preselected input values) and known outputs 60 (e.g. output values that should be the result of processing known inputs 60 based on operations defined by self-test slices 68)) for initialising rendering of safety critical graphical data (e.g. safety-critical data) at the graphics processing unit (e.g. at shader core 54 of GPU 18)([0066] notes CPU 16 to execute application 44, [0067] notes software application 44 may include at least some of one or more instructions that cause the graphic content to be displayed or one or more instructions to cause a non-graphics task to be performed on GPU 18, [0068] notes software application 44 may issue instructions to graphics API 46, which may, in turn, translate the instructions into a format that is consumable by GPU driver 48, [0069] notes GPU driver 48 receives the instructions from the software application 44 via graphics API 46, and control the operation of the GPU 18, e.g. formulates one or more command streams, place the command streams into memory 30, and instruct GPU 18 to execute the command streams, [0081] notes compiler 66 may include information into instructions that GPU 18 is to process, the instructions to indicate whether the shader is for a safety-critical application, [0082] notes during compiling of a shader, compiler 66 may include information that indicates an automotive safety integrity level (ASIL), the ASIL defining various safety requirements, [0087] and [0088] note the information may be a functional safety (FS) flag that indicates whether the shader is for a safety-critical application, and if the FS flag is true, the flag is followed by a two-bit value, each two-bit value representing one of the four ASILs); causing an instruction comprising the configuration data for initialising rendering and a request for a response from the graphics processing unit to be provided to the graphics processing unit (e.g. receiving instructions including information (e.g. ASIL) indicating that the shader core 54 of the GPU 18 is for safety-critical application, initializing self-test, as noted above); configuring the graphics processing unit in accordance with the configuration data (e.g. one or more command streams) for initialising rendering ([0089] notes upon receiving the instructions indicating the specified ASIL, controller 52 may wait until GPU is idle, and may then perform the self-test that corresponds to the specified ASIL); determining whether the graphics processing unit is correctly configured in accordance with the configuration data, the instruction requesting that the graphics processing unit respond on completing said determining (e.g. sufficient number of faults or errors were detected to be compliant with a specific ASIL)([0100] notes once controller 52 determines that GPU 18 enters the idle mode, controller 52 may perform the self-test, which may be a concurrent test that continuously checks after execution of the self-test, for errors in the circuitry of GPU 18 or local memory 20 due to faults, which may be permanent, intermittent, and/or transient, [0110] notes an exemplary way of performing self-tests are by comparing known inputs 60 preselected input values that are stored in system memory 30 with generated outputs 64 as the result of operations performed by GPU 18 and local memory 20 that are also stored in system memory 30, where the controller 52 and/or CPU 16 may determine whether circuit or memory blocks of GPU 18 are operating without error when a sufficient number of faults are detected to be compliant with a safety level, e.g. a specific ASIL); and determining, by a safety controller external to the graphics processing unit (e.g. controller 52 and/or CPU 16, where the CPU 16 is external to GPU 18, and including application 44, graphics API 46, GPU driver 48 and operating system in addition to compiler 66 executed by CPU 16), that an initialisation error has occurred (e.g. one or more of permanent faults, intermittent faults, or transient faults) if: (i) it is determined that the graphics processing unit is not correctly configured in accordance with the configuration data (e.g. sufficient number of faults or errors were not detected to be compliant with a specific ASIL)([0100] notes permanent faults remain in existence indefinitely if no corrective action is taken, and many are residual, design, or manufacturing faults; intermittent faults appear, disappear, and reappear repeatedly; transient faults appear and disappear quickly and are not correlated with each other, [0101] notes the self-test may detect faults or errors, and controller 52 may take appropriate corrective action, [0110] notes an exemplary way of performing self-tests are by comparing known inputs 60 preselected input values that are stored in system memory 30 with generated outputs 64 as the result of operations performed by GPU 18 and local memory 20 that are also stored in system memory 30, where the controller 52 and/or CPU 16 may determine whether circuit or memory blocks of GPU 18 are operating without error when a sufficient number of faults are detected to be compliant with a safety level, e.g. a specific ASIL, [0111] notes determining whether correction was needed for a circuit or memory block of GPU 18, e.g. sufficient number of faults or errors were not detected to be compliant with a specific ASIL).

Gulati et al. differs from the invention defined in claim 9 in that Gulati et al. do not disclose “initialising a timer, said timer being configured to expire after a time period; monitoring, during the time period, for the response from the graphics processing unit; and determining, by a safety controller external to the graphics processing unit, that an initialisation error has occurred if (ii) no response is received from the graphics processing unit before the timer expires.”

Hsiong et al. disclose initialising a timer, said timer being configured to expire after a time period (Figure 2 illustrates error detectors include timeout error detector 257, where [0045] notes timeout error detector 257 may report a timeout error when one or more modules and/or tasks performed by neural network processor 210 hang or otherwise become unresponsive, e.g. timeout error detector 257 may monitor certain types of activity in neural network processor 210, and after a period of inactivity, timeout error detector 257 may determine one or more modules and/or tasks performed by neural network processor 210 is hanging and flag the error, Figure 3 further illustrates a timeout error detector 300 (e.g. timeout error detector 257) including one or more primary timers 311, 312, and 319, and one or more composite timers, such as layer timer 320 and neural network timer 330); monitoring, during the time period, for the response from the graphics processing unit (e.g. Figure 2, neural network processor 210)([0057] notes primary timers may monitor idle cycles in one or more blocks or modules of neural network processor 210, such as the elapsed time since external interface 220 has received data and/or transmitted data or the elapsed time since compute engine 240 has been active, [0059] notes layer timer 320 and/or neural network timer 330 may monitor aggregate activity in a plurality of blocks of neural network processor 210, such as concurrently monitoring the elapsed time since external interface 220 has received data and/or transmitted data or the elapsed time since compute engine 240 has been active); and determining, by a safety controller (e.g. neural network processor 210), that an initialisation error has occurred if (ii) no response is received from the graphics processing unit before the timer expires ([0058] notes the elapsed time may be determined by counting clock cycles since activity was last detected, e.g. primary timers 311, 312, and 319 may count down from a threshold number of clock cycles, and if the count reaches zero, an error is raised, [0060] notes layer timer 320 may time out when the time taken to process a layer of the neural network has exceeded a predetermined amount of time, [0061] notes neural network timer 330 may time out when the time take to process the entire neural network has exceeded a predetermined amount of time).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Gulati et al.’s system and method of performing a self-test of a graphics processing unit 

As to claim 10, Gulati et al. modified with Hsiong et al. disclose the safety controller (e.g. controller 52 and/or CPU 16, the CPU 16 including application 44, graphics API 46, GPU driver 48 and operating system in addition to compiler 66 executed by CPU 16) causes the graphics processing unit (e.g. GPU 18) to be reset in response to determining that the initialisation error has occurred (e.g. sufficient number of faults or errors were not detected to be compliant with a specific ASIL)(Gulati, [0100] notes controller 52 may perform the self-test for errors in the circuitry of GPU 18 or local memory 20 due to faults, which may be permanent, intermittent, and/or transient, [0101] notes the self-test may detect faults or errors, and controller 52 may take appropriate corrective action; modified with Hsiong, [0052] notes various types of errors, and when an error is encountered, e.g. a program error or timeout error, the neural network processor may be restarted immediately upon detection of the error in order to reload the program or may be rebooted immediately upon detection of the error in order to unfreeze any modules that are hanging).

As to claim 11, Gulati et al. modified with Hsiong et al. disclose the method further comprises proceeding with rendering of safety critical graphical data at the graphics processing unit if: (i) it is determined that the graphics processing unit is correctly configured in accordance with the configuration data (e.g. sufficient number of faults or errors were detected to be compliant with a specific ASIL)(Gulati, [0100] notes once controller 52 determines that GPU 18 enters the idle mode, controller 52 may perform the self-test, which may be a concurrent test that continuously checks after execution of the self-test, for errors in the circuitry of GPU 18 or local memory 20 due to faults, which may be permanent, intermittent, and/or transient, [0110] notes an exemplary way of performing self-tests are by comparing known inputs 60 preselected input values that are stored in system memory 30 with generated outputs 64 as the result of operations performed by GPU 18 and local memory 20 that are also stored in system memory 30, where the controller 52 and/or CPU 16 may determine whether circuit or memory blocks of GPU 18 are operating without error when a sufficient number of faults are detected to be compliant with a safety level, e.g. a specific ASIL); and (ii) the response from the graphics processing unit is received by the safety controller (Gulati, [0070] notes command streams executed by shader core 54, where [0081] notes performing self-test in response to receiving instructions indicating the shader is for a safety-critical application, thus is understood that upon performing the self-test, including determining sufficient number of faults or errors were detected to be compliant with a specific ASIL, proceeding with execution of the safety-critical application).

As to claim 12, Gulati et al. modified with Hsiong et al. disclose the configuration data (e.g. one or more command streams comprising instructions and/or information that indicates an automotive safety integrity level (ASIL) as well as known inputs 60 (e.g. preselected input values) and known outputs 60 (e.g. output values that should be the result of processing known inputs 60 based on operations defined by self-test slices 68)) comprises one or more register entries to be written into one or more registers of the graphics processing unit (e.g. GPU registers), said configuration data specifying a configuration to be adopted by the graphics processing unit (e.g. specified ASIL, [0082])(Gulati, [0076] notes GPU driver 48 places the command streams into memory 30 and notifies GPU controller 52 that the command streams are available for processing via writing to a GPU register one or more values indicating that the command stream is ready for execution, [0081] notes compiler 66 may include information into instructions that GPU 18 is to process, the instructions to indicate whether the shader is for a safety-critical application, [0082] notes during compiling of a shader, compiler 66 may include information that indicates an automotive safety integrity level (ASIL), the ASIL defining various safety requirements, [0087] notes the information indicating the ASIL may be multiple bits representing the different possible ASILs, where the information may be a functional safety (FS) flag that indicates whether the shader is for a safety-critical application, and if the flag is true (e.g. a logic one), the flag is followed by a two-bit value, each two-bit value representing one of four ASILs, [0091] notes the flags may be stored in registers, [0110] notes known outputs 62 are output values that should be the result of processing known inputs 60 based on the operations defined by self-test slices, NOTE: known outputs disclosed to be stored in memory 30, but would be obvious that memory 30 may comprise various types of memory, including registers, yielding predictable results, without changing the scope of the invention; modified with Hsiong, [0047] notes status registers 275 may keep track of the execution state of each neural network using variables such as a progress indicator (e.g., pending, running, completed, etc.), an error indicator, an address pointer (e.g., a location in memory where the current result of a neural network is stored), and/or the like).

As to claim 13, Gulati et al. modified with Hsiong et al. disclose the configuring of the graphics processing unit (e.g. GPU 18) in accordance with the configuration data (e.g. one or more command streams comprising instructions and/or information that indicates an automotive safety integrity level (ASIL) as well as known inputs 60 (e.g. preselected input values) and known outputs 60 (e.g. output values that should be the result of processing known inputs 60 based on operations defined by self-test slices 68)) comprises one of: the safety controller (e.g. controller 52 and/or CPU 16, the CPU 16 including application 44, graphics API 46, GPU driver 48 and operating system in addition to compiler 66 executed by CPU 16) writing the one or more register entries into the one or more registers (e.g. GPU registers); or a firmware of the graphics processing unit writing the one or more register entries into the one or more registers (e.g. GPU registers)(Gulati, [0076] notes GPU driver 48 places the command streams into memory 30 and notifies GPU controller 52 that the command streams are available for processing via writing to a GPU register one or more values indicating that the command stream is ready for execution, [0081] notes compiler 66 may include information into instructions that GPU 18 is to process, the instructions to indicate whether the shader is for a safety-critical application, [0082] notes during compiling of a shader, compiler 66 may include information that indicates an automotive safety integrity level (ASIL), the ASIL defining various safety requirements, [0087] notes the information indicating the ASIL may be multiple bits representing the different possible ASILs, where the information may be a functional safety (FS) flag that indicates whether the shader is for a safety-critical application, and if the flag is true (e.g. a logic one), the flag is followed by a two-bit value, each two-bit value representing one of four ASILs, [0091] notes the flags may be stored in registers, [0110] notes known outputs 62 are output values that should be the result of processing known inputs 60 based on the operations defined by self-test slices, NOTE: known outputs disclosed to be stored in memory 30, but would be obvious that memory 30 may comprise various types of memory, including registers, yielding predictable results, without changing the scope of the invention; modified with Hsiong, [0047] notes status registers 275 may keep track of the execution state of each neural network using variables such as a progress indicator (e.g., pending, running, completed, etc.), an error indicator, an address pointer (e.g., a location in memory where the current result of a neural network is stored), and/or the like).

As to claim 14, Gulati et al. modified with Hsiong et al. disclose determining whether the graphics processing unit (e.g. GPU 18) has been correctly configured in accordance with the configuration data (e.g. one or more command streams comprising instructions and/or information that indicates an automotive safety integrity level (ASIL) as well as known inputs 60 (e.g. preselected input values) and known outputs 60 (e.g. output values that should be the result of processing known inputs 60 based on operations defined by self-test slices 68))(e.g. sufficient number of faults or errors were detected to be compliant with a specific ASIL) comprises: reading the one or more register entries corresponding to the configuration data back from each of the one or more registers of the graphics processing unit after configuring the graphics processing unit (e.g. reading known outputs 62 from memory 30 (noted as obvious to memory 30 may include registers above)); and comparing the one or more register entries read back from each register with an expected data entry for that register specified by the configuration data (e.g. comparing known outputs 62 with generated outputs 64 of GPU 18 and local memory 20)(Gulati, [0089] notes the CPU 16 may instruct GPU 18 to execute the shader (e.g. object code of the shader), the shader core 54, may then begin executing the shader, upon receiving the instructions indicating the specified ASIL, controller 52 may wait until the GPU 18 is idle, and may then perform the self-test that corresponds to the specified ASIL, [0110] notes example of performing self-test is for the results of the operations performed by GPU 18 and local memory 20 may be one or more generated outputs 64 that are stored in system memory 30, where controller 52, or CPU 16, may compare generated outputs 64 to known outputs 62 to determine whether circuit or memory blocks of GPU 18 are operating without error, thus compliant with the specified safety-level (ASIL); modified with Hsiong, [0049] notes status registers 275 may store error codes for each neural network, such as 16-bit MCA error codes, where the error codes may indicate whether an error occurred in the respective neural networks, and if so, the type of error encountered, and in response to an error, the system may determine the type of error by accessing the error code via status register 275 and take an appropriate remedial action based on the type of error, [0051] notes the errors may categorized as program errors, data errors, and/or timeout errors).

Allowable Subject Matter

Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 15, the prior art of record fails to teach or suggest, singly or combined, the limitations the claims as recited, more specifically, “reading the one or more register entries corresponding to the configuration data back from each of the one or more registers of the graphics processing unit after configuring the graphics processing unit; performing a checksum over the one or more register entries read back from the one or more registers; performing a checksum over the configuration data; and comparing the results of said checksums.”  
.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Johnson et al. (US 2019/0197651) disclose a system and method of tile-based check values for data content integrity in a graphics processing unit (GPU) subsystem, where the integrity of the GPU subsystem is checked by determining whether an operational fault has occurred in the GPU subsystem based at least in part the determination of whether each of a plurality of portions of a second image matches portions of a first image.
Jong et al. (US 2019/0196926) disclose a system and method of detecting whether a fault has occurred in a graphics processing unit (GPU) subsystem based on a comparison of a first image with a second image.
Gruber et al. (US 2019/0139263) disclose a system and method of detecting whether a fault has occurred in a graphics processing unit (GPU) subsystem based on a comparison of a first image memory access pattern with a second image memory access pattern.
Jain et al. (US 2018/0231609) disclose a system and method of an in-field self-test controller for safety-critical automotive use cases.
Viggers et al. (US 2017/0177458) disclose a system and method of monitoring the integrity of a graphics processing unit (GPU) by comparing test results with known results.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACINTA M CRAWFORD/Primary Examiner, Art Unit 2612